EXHIBIT 10.1



AMENDMENT NO. 2
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

            This Amendment No. 2 (this “Amendment’) dated as of December  1,
2005, is made by and between Vanguard Health Systems, Inc., a Delaware
corporation (the “Company”), and Charles N. Martin, Jr. (the “Executive”).

            WHEREAS, the Company and the Executive executed a certain Amended
and Restated Employment  Agreement,  dated as of September 23, 2004, as amended
as of December 1, 2004 (collectively, the “EA”), to secure the services of the
Executive as its Chief Executive Officer and Chairman of the Board; and

            WHEREAS, the Company and the Executive wish the Executive’s base
salary set forth in Section 6(a) of the EA to be increased to $1,050,291,
effective as of January 1, 2006.

            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
EA is amended as follows:

            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.

            2.         Amendment to Section 6(a).  Section 6(a) of the EA
entitled “Base Salary” is hereby  deleted and replaced with the following new
Section 6(a):



                        “(a).  Base Salary.  The Executive’s base salary
hereunder, from September 23, 2004 to December 31, 2004, shall be $990,000 per
year, and from January 1, 2005 to December 31, 2005 shall be $1,019,700 per
year, in each case payable semi-monthly. Effective January 1, 2006, the
Executive’s base salary hereunder shall be $1,050,291 per year, payable
semi-monthly. The Board shall review such base salary at least annually and make
such adjustments from time to time as it may deem advisable, but the base salary
shall not at any time be reduced from the base salary in effect from time to
time.”

            3.         Ratification.  All other provisions of the EA remain
unchanged and are hereby ratified by the Company and the Executive.


- 2 -





            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by  its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.



                                                                        Vanguard
Health Systems, Inc.

                                                                        By:  /s/
Ronald P. Soltman                               
                                                                                   
Ronald P. Soltman
                                                                                   
Executive Vice President



                                                                       
Executive:



                                                                        /s/
Charles N. Martin, Jr.                                 
                                                                        Charles
N. Martin, Jr.